Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

3.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
4.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-20). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
5.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter 
	Claim 1 recites the abstract idea of: 
A method comprising: receiving, from a user, a request for a loan, wherein the request comprises a loan amount; 
determining, for each transaction of the plurality of transactions, one of a plurality of categories corresponding to the respective transaction; 
determining, for each category of the plurality of categories, a total amount spent corresponding to the respective category and a total amount of transactions corresponding to the respective category; 
determining… based on the loan amount, the total amount spent in each category, and the total amount of transactions for each category, a predicted likelihood that the loan will be approved, 
determining… based on the loan amount, the total amount spent in each category, and the amount of transactions for each category, a predicted likelihood that the loan will be repaid, and
determining whether to approve the request for the loan based on the predicted likelihood that the loan will be approved and the predicted likelihood that the loan will be repaid.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, facilitating the approval of a request for a loan). 

Step 2A, Prong 2
6.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a first machine learning algorithm and a second machine learning algorithm). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Additionally, claim 1 recites the following limitations: “wherein the first MLA was trained based on loan data corresponding to a plurality of users and transaction data corresponding to the plurality of users,” and “wherein the second MLA was trained based on the loan data corresponding to the plurality of users and the transaction data corresponding to the plurality of users.” These limitations recite, at a high level of generality, a process for training a machine learning model using loan and transaction data. However, little detail is provided regarding how this learning process is implemented. Therefore, this amounts to no more than merely applying generic machine learning technology to implement the abstract idea on a computer. Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also includes the additional elements of:
retrieving a description of a plurality of transactions performed by the user; and
outputting an indication of whether the loan was approved.
	These limitations merely recite process steps for gathering transaction data associated with the user and outputting a result regarding the loan approval decision. These limitations amount to no more CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
7.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g. a first machine learning algorithm and a second machine learning algorithm) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 82 and 83). 
	Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
retrieving a description of a plurality of transactions performed by the user; and
outputting an indication of whether the loan was approved.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
8.	Independent claims 14 and 17 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 14 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claim 1 and 14 is that claim 14 determines and outputs a recommendation regarding whether to approve the loan rather than an indication regarding whether the loan was approved, as is described in claim 1. However, this modification does not add any additional element that integrates the claim into a practical application, or amounts to significantly more than the abstract idea. Rather, this merely alters the type of data that is output by the process. Similarly as described above regarding claim 1, claim 14 recites generic computer components (e.g. a first machine learning algorithm and a second machine learning algorithm) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 14, claim 14 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Claim 17 recites the abstract idea of:
A method for training a [[machine learning algorithm (MLA)]] to predict the likelihood that a loan will be repaid, the method comprising:
determining, for each transaction in the historic transaction data, a category, of a plurality of categories, corresponding to the respective transaction, thereby generating categorized historic transaction data; 
determining, based on the categorized transaction data, transaction data metrics for each user of the plurality of users, wherein the transaction data metrics comprise a count of transactions and a sum of transaction amounts for each category of the plurality of categories; and 
	Similarly as described above regarding claim 1, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, predicting the likelihood that a loan will be repaid).
	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 17 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.
	Besides reciting the abstract idea, the limitations of claim 17 (additional elements) recite generic computer components (e.g. a machine learning algorithm). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Additionally, claim 17 recites the limitation, “training, based on the historic loan data and the 
	Claim 17 also recites the following limitations:
retrieving historic loan data corresponding to a plurality of users, each entry in the historic loan data indicating a loan amount, a status of the loan, and an identifier of a user of the plurality of users; and
retrieving historic transaction data corresponding to the plurality of users, each transaction in the historic transaction data indicating an amount of the respective transaction and a description of the respective transaction.
	These limitations merely recite process steps for gathering transaction data and loan data associated with a plurality of users. These limitations amount to no more than mere data gathering, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Under the 2019 PEG step 2B analysis, the additional elements of claim 17 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
 (e.g. a machine learning algorithm), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)).
	Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
retrieving historic loan data corresponding to a plurality of users, each entry in the historic loan data indicating a loan amount, a status of the loan, and an identifier of a user of the plurality of users; and
retrieving historic transaction data corresponding to the plurality of users, each transaction in the historic transaction data indicating an amount of the respective transaction and a description of the respective transaction.
	In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 17 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Dependent Claims
9.	Dependent claims 2-13, 15, 16, and 18-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
Claims 2-4 merely provide further definition to the “description of the plurality of transactions” recited in claim 1. Simply stating that this description comprises various information (e.g. a description of bank account transactions, a description of credit card transactions, and an indication of a merchant) does not provide any indication of an improvement to loan processing technology. Rather, this merely defines the type of data that is gathered.
	Claim 5 and 6 merely provide further definition to the process of determining a category for each transaction recited in claim 1. Simply stating that this process comprises utilizing an indication of a merchant corresponding to the transaction, or a regular expression rule, to categorize the transactions does not provide any indication of an improvement to loan processing technology. Rather, this merely defines the type of data/rule that is used to categorize the data.
	Claim 7 merely provides further definition to the “loan data” recited in claim 1. Simply stating that the loan data comprises a description of a plurality of loans, and wherein the description of each loan of the plurality of loans comprises an identifier of a recipient of the loan, an amount of the loan, and an indication of a status of the loan does not provide any indication of an improvement to loan processing technology. Rather, this merely defines the type of data that is gathered.
	Claims 8 and 9 merely provide further definition to the process of determining to approve the loan as recited in claim 1. These claims merely state that loan is approved if the likelihood that the loan will be approved/repaid satisfies a threshold. Such limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, they merely define the conditions under which the loan should be approved.
	Claims 10 and 11 recite process steps for identifying analyzing a merchant-specific rule and declining the loan request if the merchant-specific rule is violated. However, these claims merely refine the abstract idea because they recite process steps that fall under the category of organizing human activity, as described above regarding claim 1.
Claims 12 and 13 merely provide further description to the first and second MLAs recited in claim 1. Merely stating that the process utilizes the output from multiple machine learning algorithms to determine the predicted likelihood that the loan will be approved/repaid does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, this amounts to no more than merely applying generic machine learning technology to implement the abstract idea on a computer.
	Claim 15 recites a process step for determining a “feature importance ranking” for the first or second MLA. This limitation simply refines the abstract idea because it recites a process step that fall under the category of organizing human activity, as described above regarding claim 1. Claim 15 also recites the limitation, “outputting, based on the feature importance ranking, an explanation for the recommendation.” This limitation merely states that an explanation regarding why the loan was approved/denied is output. Similarly as described above regarding claim 1, this limitation amounts to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Claim 16 recites a process step for filtering out loan data corresponding to loans that have been denied. This limitation merely refines the abstract idea because it recites a process step (i.e. filtering unwanted data out of a data set) that falls under the category of organizing human activity, as described above regarding claim 14.
	Claim 18 recites a process step for determining/outputting a likelihood that the loan will be repaid. This limitation merely refines the abstract idea because it recites a process step (i.e. determining 
	Claims 19 and 20 recite process steps for grouping transactions based on their descriptions. This limitations merely refine the abstract idea because they recite process steps (i.e. grouping transactions based on a common retailer) that falls under the category of organizing human activity, as described above regarding claim 1.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-5, 7-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Way (U.S. Pre-Grant Publication No. 20190205977) in view of Robinson (U.S. Pre-Grant Publication No. 20160005072) and Gribelyuk (U.S. Patent No. 10754946).

Claim 1
	Regarding Claim 1, Way teaches:
A method comprising: receiving, from a user, a request for a loan, wherein the request comprises a loan amount (See at least Paragraphs 16 and 17: Describes a system/method for approving/denying a loan request. The SRM system may receive a lending-product request that includes a loan amount);
retrieving a description of a plurality of transactions performed by the user (See at least Paragraph 17 and 18: The SRM system may utilize a borrower identifier to retrieve a plurality of "relationship attributes" that describe observable characteristics of the borrower's relationship with a financial institution. These relationship attributes may include a transaction history [i.e. a description of a plurality of transactions] of the borrower);
determining… based on the loan amount… a predicted likelihood that the loan will be approved (See at least Paragraph 21: The HM analysis module may generate a loan qualifier score using a heuristic model [i.e. a first algorithm]. The loan qualifier score is based on a variety of information including the loan amount and various relationship attributes [i.e. a transaction history of the user, See Paragraph 18]. The loan qualifier score may act as a "pre-qualification" for the loan. If the loan qualifier score is below a threshold, the SRM system may utilize a second, statistical model to determine whether to approve the loan [See Paragraph 22]. Therefore, the loan qualifier score indicates a Examiner’s Note: Way does not explicitly teach the user of a machine learning algorithm. However, Gribelyuk does teach this limitation as described below. Additionally, Way does not teach the use of categorized transaction data. Rather, Way broadly teaches the use of a transaction history of the user. However, Robinson does teach generating categorized transaction data as described below);
determining… based on the loan amount… a predicted likelihood that the loan will be repaid (See at least Paragraphs 25-28: The SRM system may then utilize a statistical model [i.e. a second algorithm] to generate a plurality of borrower intermediate scores and an overall charge-off probability score. The borrower intermediate scores and the overall charge-off probability score may reflect a likelihood of the borrower repaying the loan amount. The statistical model may utilize the relationship attributes to generate these scores);
determining whether to approve the request for the loan based on the predicted likelihood that the loan will be approved and the predicted likelihood that the loan will be repaid (See at least Paragraph 30: The SRM system may compare the overall charge-off probability score with an approval cutoff threshold to determine whether to approve or deny the lending-product request. The decision to approve the loan may also be based on the loan qualifier score exceeding a threshold [See Paragraph 21]); and
outputting an indication of whether the loan was approved (See at least Paragraph 30: The SRM system may approve the lending-product request and transmit a message to a client device of the borrower, indicating that the lending-product request has been approved).


determining, for each transaction of the plurality of transactions, one of a plurality of categories corresponding to the respective transaction (See at least Paragraphs 32 and 33: Describes a system for categorizing transactions. The system may receive data regarding a plurality of transactions and identify a category for each transaction); and
determining, for each category of the plurality of categories, a total amount spent corresponding to the respective category and a total amount of transactions corresponding to the respective category (See at least Paragraphs 57 and 58: The transaction categories may be analyzed to determine a total amount spent for each category and a total number of transaction made for each category).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way and Robinson in order to develop technical solutions for gaining additional insights into the spending behavior of the consumers when transactions are conducted online (Robinson: Paragraph 5).

	
	Regarding Claim 1, the combination of Way and Robinson does not explicitly teach, but Gribelyuk, however, does teach:
determining, by a first machine learning algorithm (MLA)… a predicted likelihood that the loan will be approved (See at least Col. 10, Line 57 - Col. 11, Line 24: Describes a system for training a machine learning model to generate "behavior scores" associated with an entity. These "behavior scores" may be related to the entity's borrowing and repayment behavior [i.e. the likelihood that a loan will be repaid/accepted]);
wherein the first MLA was trained based on loan data corresponding to a plurality of users and transaction data corresponding to the plurality of users (See at least Col. 10, 
determining, by a second MLA… a predicted likelihood that the loan will be repaid (See at least Col. 10, Line 57 - Col. 11, Line 24: Describes a system for training a machine learning model to generate "behavior scores" associated with an entity. These "behavior scores" may be related to the entity's borrowing and repayment behavior [i.e. the likelihood that a loan will be repaid/accepted]);
wherein the second MLA was trained based on the loan data corresponding to the plurality of users and the transaction data corresponding to the plurality of users (See at least Col. 10, Line 57 - Col. 11, Line 4: The model training component may be configured to obtain labeled data related to a predefined time period from data management component [i.e. transaction data and historical tranche data, See Col. 8, Line 46 - Col. 9, Line 45], and train the machine learning model based on the labeled data);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way, Robinson, and Gribelyuk in order to maintain an up-to-date prediction of each entity's behavior, while also accounting for entity action with respect to ongoing obligations (Gribelyuk: Col. 1, Lines 37-55). Applying machine learning technology to the loan approval process improves the system’s ability to generate accurate and timely predictions.
	
Claim 2

wherein the description of the plurality of transactions comprises a description of bank account transactions (See at least Col. 8, Lines 46-51: The transaction data extracted by the data management component may include data related to debit transactions [i.e. bank account transactions]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way, Robinson, and Gribelyuk in order to ensure that the model utilizes data that is relevant to determining whether the loan should be approved or denied.

Claim 3
	Regarding Claim 3, the combination of Way and Robinson does not explicitly teach, but Gribelyuk, however, does teach:
wherein the description of the plurality of transactions comprises a description of credit card transactions (See at least Col. 8, Lines 46-51: The transaction data extracted by the data management component may include data related to credit transactions).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way, Robinson, and Gribelyuk in order to ensure that the model utilizes data that is relevant to determining whether the loan should be approved or denied.

Claim 4
	Regarding Claim 4, Way does not explicitly teach, but Robinson, however, does teach:
wherein the description of the plurality of transactions comprises an indication of a merchant for each transaction in the transaction history (See at least Paragraph 33: The transaction data may include merchant data associated with the plurality of transactions).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way and Robinson in order to develop technical solutions for gaining additional insights into the spending behavior of the consumers when transactions are conducted online (Robinson: Paragraph 5).

Claim 5
	Regarding Claim 5, Way does not explicitly teach, but Robinson, however, does teach:
wherein determining the one of the plurality of categories corresponding to each transaction comprises determining, based on the indication of the merchant of the respective transaction, a category of the respective transaction (See at least Paragraph 34: The processing server may categorize the spending behavior based on a specific merchant or merchants. In such an instance, the processing server may identify transactions involving a specific merchant or merchants, such as a particular merchant [e.g., Best Buy®] or a particular industry [e.g., electronics stores]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way and Robinson in order to develop technical solutions for gaining additional insights into the spending behavior of the consumers when transactions are conducted online (Robinson: Paragraph 5).

Claim 7

wherein the loan data corresponding to the plurality of users comprises a description of a plurality of loans (See at least Col. 9, Lines 1-45: The data extracted by the data management component may include information regarding tranche data referring to a plurality of loans); and
wherein the description of each loan of the plurality of loans comprises an identifier of a recipient of the loan, an amount of the loan, and an indication of a status of the loan (See at least Col. 9, Lines 1-45: The tranche data may comprise various information regarding the status of the loans [i.e. a maturity date] and an amount of the loan [Col. 9, Lines 33-36]. This data may be extracted for each entity [i.e. the data is identified as corresponding to an entity]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way, Robinson, and Gribelyuk in order to ensure that the model utilizes data that is relevant to determining whether the loan should be approved or denied.

Claim 8
	Regarding Claim 8, Way teaches:
determining to approve the request for the loan after determining that the predicted likelihood that the loan will be approved is above a pre-determined threshold likelihood (See at least Paragraph 21: The SRM system may approve the lending-product request based at least in part on the loan qualifier score being greater than a predetermined heuristic threshold).

Claim 9
	Regarding Claim 9, Way teaches:
determining to approve the request for the loan after determining that the predicted likelihood that the loan will be repaid is above a pre-determined threshold likelihood (See at least Paragraph 30: The SRM system may compare the overall charge-off probability score with an approval cutoff threshold to determine whether to approve or deny the lending-product request).

Claim 12
	Regarding Claim 12, the combination of Way and Robinson does not explicitly teach, but Gribelyuk, however, does teach:
wherein the first MLA comprises a plurality of MLAs, and wherein determining the predicted likelihood that the loan will be approved comprises determining an average of the output of each of the plurality of MLAs (See at least Col. 12, Lines 19-46: The machine learning model may comprise a random forest model. A random forest model is an algorithm which trains many decision trees and averages each tree's prediction to create scores).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way, Robinson, and Gribelyuk in order to maintain an up-to-date prediction of each entity's behavior, while also accounting for entity action with respect to ongoing obligations (Gribelyuk: Col. 1, Lines 37-55). Applying machine learning technology to the loan approval process improves the system’s ability to generate accurate and timely predictions.

Claim 13
	Regarding Claim 13, the combination of Way and Robinson does not explicitly teach, but Gribelyuk, however, does teach:
wherein the second MLA comprises a plurality of MLAs, and wherein determining the predicted likelihood that the loan will be repaid comprises determining an average of the output of each of the plurality of MLAs (See at least Col. 12, Lines 19-46: The machine learning model may comprise a random forest model. A random forest model is an algorithm which trains many decision trees and averages each tree's prediction to create scores).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way, Robinson, and Gribelyuk in order to maintain an up-to-date prediction of each entity's behavior, while also accounting for entity action with respect to ongoing obligations (Gribelyuk: Col. 1, Lines 37-55). Applying machine learning technology to the loan approval process improves the system’s ability to generate accurate and timely predictions.


13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Way (U.S. Pre-Grant Publication No. 20190205977) in view of Robinson (U.S. Pre-Grant Publication No. 20160005072) and Gribelyuk (U.S. Patent No. 10754946), and in further view of Neveu (U.S. Patent No. 10210579).

Claim 6
	Regarding Claim 6, the combination of Way, Robinson, and Gribelyuk does not explicitly teach, but Neveu, however, does teach:
wherein determining the one of the plurality of categories corresponding to each transaction comprises applying one or more regular expression (regex) rules to the description of each transaction of the plurality of transactions (See at least Col. 5, Lines 3-23: Describes a process for categorizing transactions by applying regular expressions).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way, Robinson, Gribelyuk, and Neveu in order to ameliorate the sporadically unpredictable conversion results of conventional OCR technology as applied to receipt images (Neveu: Col. 20, Lines 45-67). In other words, the application of regular expressions improves the ability of the system to identify data relevant to the categorization of the transactions).


14.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Way (U.S. Pre-Grant Publication No. 20190205977) in view of Robinson (U.S. Pre-Grant Publication No. 20160005072) and Gribelyuk (U.S. Patent No. 10754946), and in further view of Hills (U.S. Pre-Grant Publication No. 20140156433).

Claim 10
	Regarding Claim 10, the combination of Way, Robinson, and Gribelyuk does not explicitly teach, but Hills, however, does teach
applying a pre-determined merchant-specific rule to the description of the plurality of transactions performed by the user (See at least Paragraph 41: Describes a system for placing limits on borrowing requests submitted by a purchaser-borrower. These limits may include velocity limits corresponding to a particular merchant).


Claim 11
	Regarding Claim 11, the combination of Way, Robinson, and Gribelyuk does not explicitly teach, but Hills, however, does teach
denying the request for the loan after determining that the merchant-specific rule is violated (See at least Paragraph 41: The merchant velocity limit may be implemented such that the financing request is denied if a threshold value is reached. Examiner's Note: Although not explicitly stated by Hills, it would have been obvious to one of ordinary skill in the art that exceeding a limit placed on financing requests would result in the denial of any subsequent requests).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way, Robinson, Gribelyuk, and Hills in order to minimize the risks associated with incidences of fraud and abuse in the financing process (Hills: Paragraph 41).


15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Way (U.S. Pre-Grant Publication No. 20190205977) in view of Robinson (U.S. Pre-Grant Publication No. 20160005072) and Gribelyuk (U.S. Patent No. 10754946), and in further view of Eiriz (U.S. Pre-Grant Publication No. 20170018029).

Claim 14
	Regarding Claim 14, Way teaches:
A method comprising: receiving, from a user, a request for a loan, wherein the request comprises a loan amount (See at least Paragraphs 16 and 17: Describes a system/method for approving/denying a loan request. The SRM system may receive a lending-product request that includes a loan amount);
retrieving a description of a plurality of transactions performed by the user (See at least Paragraph 17 and 18: The SRM system may utilize a borrower identifier to retrieve a plurality of "relationship attributes" that describe observable characteristics of the borrower's relationship with a financial institution. These relationship attributes may include a transaction history [i.e. a description of a plurality of transactions] of the borrower);
determining… based on the loan amount… a predicted likelihood that the loan will be approved (See at least Paragraph 21: The HM analysis module may generate a loan qualifier score using a heuristic model [i.e. a first algorithm]. The loan qualifier score is based on a variety of information including the loan amount and various relationship attributes [i.e. a transaction history of the user, See Paragraph 18]. The loan qualifier score may act as a "pre-qualification" for the loan. If the loan qualifier score is below a threshold, the SRM system may utilize a second, statistical model to determine whether to approve the loan [See Paragraph 22]. Therefore, the loan qualifier score indicates a likelihood that the loan should be approved. Examiner’s Note: Way does not explicitly teach the user of a machine learning algorithm. However, Gribelyuk does teach this limitation as described below. Additionally, Way does not teach the use of categorized 
determining… based on the loan amount… a predicted likelihood that the loan will be repaid (See at least Paragraphs 25-28: The SRM system may then utilize a statistical model [i.e. a second algorithm] to generate a plurality of borrower intermediate scores and an overall charge-off probability score. The borrower intermediate scores and the overall charge-off probability score may reflect a likelihood of the borrower repaying the loan amount. The statistical model may utilize the relationship attributes to generate these scores);
determining, based on the predicted likelihood that the loan will be approved and the predicted likelihood that the loan will be repaid, [[a recommendation to approve or deny the loan]] (See at least Paragraph 30: The SRM system may compare the overall charge-off probability score with an approval cutoff threshold to determine whether to approve or deny the lending-product request. The decision to approve the loan may also be based on the loan qualifier score exceeding a threshold [See Paragraph 21]. Examiner’s Note: Way does not explicitly teach that a recommendation regarding whether the loan should be approved is output. Rather, way teaches that the loan is immediately approved/denied based on the analysis performed. However, Eiriz does teach providing a recommendation, as described below).

	Regarding Claim 14, Way does not explicitly teach, but Robinson, however, does teach:
determining, for each transaction of the plurality of transactions, one of a plurality of categories corresponding to the respective transaction (See at least Paragraphs 32 and 
determining, for each category of the plurality of categories, a total amount spent corresponding to the respective category and a total amount of transactions corresponding to the respective category (See at least Paragraphs 57 and 58: The transaction categories may be analyzed to determine a total amount spent for each category and a total number of transaction made for each category).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way and Robinson in order to develop technical solutions for gaining additional insights into the spending behavior of the consumers when transactions are conducted online (Robinson: Paragraph 5).

	
	Regarding Claim 14, the combination of Way and Robinson does not explicitly teach, but Gribelyuk, however, does teach:
determining, by a first machine learning algorithm (MLA)… a predicted likelihood that the loan will be approved (See at least Col. 10, Line 57 - Col. 11, Line 24: Describes a system for training a machine learning model to generate "behavior scores" associated with an entity. These "behavior scores" may be related to the entity's borrowing and repayment behavior [i.e. the likelihood that a loan will be repaid/accepted]);
wherein the first MLA was trained based on loan data corresponding to a plurality of users and transaction data corresponding to the plurality of users (See at least Col. 10, Line 57 - Col. 11, Line 4: The model training component may be configured to obtain labeled data related to a predefined time period from data management component 
determining, by a second MLA… a predicted likelihood that the loan will be repaid (See at least Col. 10, Line 57 - Col. 11, Line 24: Describes a system for training a machine learning model to generate "behavior scores" associated with an entity. These "behavior scores" may be related to the entity's borrowing and repayment behavior [i.e. the likelihood that a loan will be repaid/accepted]);
wherein the second MLA was trained based on the loan data corresponding to the plurality of users and the transaction data corresponding to the plurality of users (See at least Col. 10, Line 57 - Col. 11, Line 4: The model training component may be configured to obtain labeled data related to a predefined time period from data management component [i.e. transaction data and historical tranche data, See Col. 8, Line 46 - Col. 9, Line 45], and train the machine learning model based on the labeled data);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way, Robinson, and Gribelyuk in order to maintain an up-to-date prediction of each entity's behavior, while also accounting for entity action with respect to ongoing obligations (Gribelyuk: Col. 1, Lines 37-55). Applying machine learning technology to the loan approval process improves the system’s ability to generate accurate and timely predictions.

	Regarding Claim 14, the combination of Way, Robinson, and Gribelyuk does not explicitly teach, but Eiriz, however, does teach:
determining… a recommendation to approve or deny the loan (See at least Paragraph 41: Describes a system for approving/denying a loan. The system may determine 
outputting for display the recommendation (See at least Paragraph 41: In response to completing the analysis, the device may generate the recommendation, and may provide the recommendation to the lender).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Way, Robinson, Gribelyuk, and Eiriz in order to assist individuals with little or no credit history in obtaining a loan, and consequently, establishing credit history (Eiriz: Paragraph 32).


16.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Way (U.S. Pre-Grant Publication No. 20190205977) in view of Robinson (U.S. Pre-Grant Publication No. 20160005072) and Gribelyuk (U.S. Patent No. 10754946), and Eiriz (U.S. Pre-Grant Publication No. 20170018029), and in further view of Chen (U.S. Pre-Grant Publication No. 20140222737).

Claim 15
	Regarding Claim 15, the combination of Way, Robinson, Gribelyuk, and Eiriz does not explicitly teach, but Chen, however, does teach:
determining a feature importance ranking for the first or second MLA; and outputting, based on the feature importance ranking, an explanation for the recommendation (See at least Paragraphs 20 and 21: Describes a system that generates "reason codes" for model predictions. A reason code may be output to provide an explanation regarding why a loan was rejected [Also See Paragraph 6]).
.


17.	Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gribelyuk (U.S. Patent No. 10754946) in view of Robinson (U.S. Pre-Grant Publication No. 20160005072).

Claim 17
	Regarding Claim 17, Gribelyuk teaches:
A method for training a machine learning algorithm (MLA) to predict the likelihood that a loan will be repaid, the method comprising (See at least Col. 10, Line 57 - Col. 11, Line 24: Describes a system for training a machine learning model to generate "behavior scores" associated with an entity. These "behavior scores" may be related to the entity's borrowing and repayment behavior [i.e. the likelihood that they will repay a loan]):
retrieving historic loan data corresponding to a plurality of users, each entry in the historic loan data indicating a loan amount, a status of the loan, and an identifier of a user of the plurality of users (See at least Col. 9, Lines 1-45: The data management component may be configured to extract tranche data for each entity. A tranche may refer to a loan with fixed dates for when it is taken out and when it is expected to be paid off. The tranche data may comprise various information regarding the status of the loans [i.e. a maturity date] and an amount of the loan [Col. 9, Lines 33-36]. This data 
retrieving historic transaction data corresponding to the plurality of users, each transaction in the historic transaction data indicating an amount of the respective transaction and a description of the respective transaction (See at least Paragraph 30: The data management component may be configured to extract transaction data for each entity. This transaction data may include data related to each credit transaction and/or debit transaction associated with an account or an entity, such as a balance of an account after the transaction [i.e. an indication of the amount of the transaction]); and
training, based on the historic loan data and the transaction data metrics, the MLA (See at least Paragraph 38: The model training component may be configured to obtain labeled data [i.e. the loan and transaction data] related to a predefined time period from data management component, and train the machine learning model based on the labeled data).

	Regarding Claim 17, Gribelyuk does not explicitly teach, but Robinson, however, does teach:
determining, for each transaction in the historic transaction data, a category, of a plurality of categories, corresponding to the respective transaction, thereby generating categorized historic transaction data (See at least Paragraphs 32 and 33: Describes a system for categorizing transactions. The system may receive data regarding a plurality of transactions and identify a category for each transaction); and
determining, based on the categorized transaction data, transaction data metrics for each user of the plurality of users, wherein the transaction data metrics comprise a count of transactions and a sum of transaction amounts for each category of the plurality of categories (See at least Paragraphs 57 and 58: The transaction categories may be analyzed to determine a total amount spent for each category and a total number of transaction made for each category).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Gribelyuk and Robinson in order to develop technical solutions for gaining additional insights into the spending behavior of the consumers when transactions are conducted online (Robinson: Paragraph 5).

Claim 19
	Regarding Claim 19, Gribelyuk does not explicitly teach, but Robinson, however, does teach:
grouping, based on transaction descriptions, transactions in the historic transaction data (See at least Paragraphs 32 and 33: The system may receive data regarding a plurality of transactions and identify a category [i.e. a group] for each transaction).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Gribelyuk and Robinson in order to develop technical solutions for gaining additional insights into the spending behavior of the consumers when transactions are conducted online (Robinson: Paragraph 5).

Claim 20
	Regarding Claim 20, Gribelyuk does not explicitly teach, but Robinson, however, does teach:
wherein a group of transactions correspond to a same retailer, and further comprising labeling each transaction in the group of transactions with a same category (See at least Paragraph 34: The processing server may categorize the spending behavior based on a specific merchant or merchants. In such an instance, the processing server may 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Gribelyuk and Robinson in order to develop technical solutions for gaining additional insights into the spending behavior of the consumers when transactions are conducted online (Robinson: Paragraph 5).


18.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gribelyuk (U.S. Patent No. 10754946) in view of Robinson (U.S. Pre-Grant Publication No. 20160005072), and in further view of Way (U.S. Pre-Grant Publication No. 20190205977).

Claim 18
	Regarding Claim 18, the combination of Gribelyuk and Robinson does not explicitly teach, but Way, however, does teach:
wherein the MLA receives as input a loan amount and transaction metrics corresponding to a prospective borrower and outputs the predicted likelihood that the loan will be repaid (See at least Paragraphs 25-28: Describes a system for determining whether to approve a request for a loan. The system may utilize one or more statistical models to determine whether borrowers are able to repay their loans. The system may receive a loan request comprising an amount for the loan [See Paragraphs 16 and 17] and approve the loan based on an analysis of a plurality of relationship attributes [i.e. transaction metrics, See Paragraphs 17 and 18]).



Citation of Pertinent Prior Art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Caldwell (U.S. Pre-Grant Publication No. 20190108585): Describes an apparatus that includes an analysis module configured to analyze aggregated transaction data using machine learning to determine a credit metric describing a credit worthiness of a user.
Adjaoute (U.S. Pre-Grant Publication No. 20190311428): Describes artificial-intelligence based, electronic computer implemented processes and systems of analyzing credit risk and/or predicting default to an institution by an entity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        /NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696